In the light of the appellant's motion for rehearing, we have re-read and re-examined the record in this case. The reversal is sought in the main upon the receipt of evidence on the trial which it is claimed here was improper and prejudicial. This claim relates particularly to some evidence touching improper conduct towards the wife of the injured party, who was also the daughter of the appellant. The record discloses that upon the trial of the case, the appellant was represented by experienced and skillful lawyers. We fail to find that either the appellant or his attorneys made any objection upon the trial of the case to the evidence now complained of, and we must assume that it was received without objection. Article 744, of the Code of Criminal Procedure, provides in substance that if one on trial is dissatisfied with any ruling of the trial judge, he shall embody it in a certified bill of exceptions; and on appeal it has been uniformly held that the receipt or exclusion of evidence would not have attention unless the statute relating to bill of exceptions was complied with. This court is called upon to pass upon the correctness of the ruling of the trial court, and his ruling must be invoked upon the admission of evidence and preserved by bill of exceptions in order that this court may know the circumstances under which the evidence was introduced, the objections made to it, and determine whether the rulings made was prejudicial or otherwise. Vernon's Texas Crim. Statutes, vol. 2, p. 534, note 15, and cases cited. A motion for a new trial will not take the place of a bill of exceptions. Vernon's Texas Crim. Statutes, vol. 2, p. 535, and cases cited. The trial court must have opportunity to rule upon the objection to the evidence. These proceedings, as suggested by counsel who appears for the appellant on this appeal, are not mere technicalities. They are vital to the administration of justice. Where the evidence is shown by the statement of facts to have been sufficient to justify the verdict rendered, and the indictment complies with the law, all that one on appeal can rightfully demand is that the appellate court shall pass upon the correctness of the rulings made by the court below. The bill of exceptions is provided to the end that this court may be advised concerning the court's rulings on the admission of evidence, and in the absence of such a bill, either preserved according to the statute, or embodied in the statement of facts, this court cannot know that the trial judge's decision was invoked, or that it was opposed to the wishes of the appellant. *Page 129 
In view of the record, we must adhere to the judgment heretofore rendered, and overrule the appellant's motion for a rehearing.
Overruled.